Title: To Benjamin Franklin from François-Félix Nogaret, 1 April 1783
From: Nogaret, François-Félix
To: Franklin, Benjamin


Très RespectableVlles. Le 1er avril 1783
Puis-je, sans indiscretion, me mettre sur les Rangs, et esperer que vous me ferez la faveur de me donner une de vos ingenieuses médailles?
J’ai des remercimens à vous faire. M. Le Mis. de Serrent à qui vous avez eu la bonté d’ecrire pour moi L’an passé, pour une place de Bibliothécaire, se Souvient très fort de votre puissante recommandation: il a dit ces jours passés à quelqu’un, que, dans un tems ou dans un autre; il se ferait un devoir de repondre à la bonne opinion que lui avaient donnée de moi Messieurs franklin et Buffon. J’entends dire que vous vous disposés à quitter notre beau païs pour retourner dans votre Patrie. Vous couronneriez L’oeuvre, et vous Seriez Sûr de laisser un heureux de plus, Si, avant de partir, vous ecriviez à M. Le Mis. de Serrent ces Seuls mots:
“Je Sçais, Monsr. que vous voulez bien penser à M. felix-nogaret que je vous ai recommandé: je vous en remercie, et vous prie avant mon départ de lui continuer cet interet à Son avancement.”
Pardon mille fois, très respectable. Je comptais jouir de la faveur de vous voir au Musée où j’avais un morceau à Lire. Ma santé derangée ne me la pas permis. J’invoque, en ma faveur, et votre utile amitié et Les droits que me donne le grand Architecte sur un coeur comme le vôtre.
J’ai la faveur d’etre—Très Respectable votre très humble et très obeissant Serviteur
F∴FELIX-NOGARET

Made. nogaret vous assûre de Ses respectueuses civilitès, nous vous prions L’un et l’autre de ne pas nous oublier auprès de Monsieur votre fils.

 
Endorsed: M. Drouet Cul de Sac Notre Dame des Champs—
Notation: Flix Nogaret 1er. avl. 1783
